 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11    KRISTOPHER VELEZ,                                No. 2:18-cv-01914-MCE-CKD
12                       Plaintiff,
13             v.                                      ORDER
14    CITY OF SACRAMENTO et al.,
15                       Defendants.
16

17            Presently before the Court is Plaintiff Kristopher Velez’s (“Plaintiff”) Motion for

18   Leave to File a Second Amended Complaint. ECF No. 11. Defendants City of

19   Sacramento, Daniel Farnsworth, John Harshbarger, American Surety Company, and Bail

20   Hotline Bail Bonds, Inc. (collectively, “Defendants”) filed Statements of Non-Opposition.

21   ECF Nos. 14, 15. Rule 15(a), under which Plaintiff’s Motion is brought, provides that

22   “leave [to amend] shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).

23   The policy of favoring amendments to pleadings, as evinced by Rule 15(a), “should be

24   applied with extreme liberality.” United States v. Webb, 655 F.2d 977, 979 (9th Cir.

25   1981).

26   ///

27   ///

28   ///
                                                      1
 1          Given that liberal standard, and in view of Defendants’ non-opposition to Plaintiff’s
 2   request, Plaintiff’s Motion for Leave to File a Second Amended Complaint, ECF No. 11,
 3   is hereby GRANTED.1
 4          IT IS SO ORDERED.
 5   Dated: November 20, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
            1
              Because oral argument would not have been of material assistance, the Court ordered these
28   matters submitted on the briefs. E.D. Local Rule 230(g).
                                                        2
